EXHIBIT 10.1 April 5, 2016 Korstiaan Zandvliet CEO & President Symbid Corporation Marconistraat16 3029 AK, Rotterdam The Netherlands Dear Korstiaan, This letter is to inform you that I am resigning as a member of the Symbid Corp Board of Directors, effective immediately. It has been my pleasure to serve on the board in the past year, and I appreciate the opportunity. However, I feel it is the best option for me to step down due to our different views in the company's strategic direction. I can no longer effectively contribute to theorganization's current plans. I wish the organization the best for thefuture. Sincerely, Hendrik Kasteel Cc: VincentLui,JeromeKoelewijn, Michiel Buitelaar,Robin Slakhorst,Maarten vanderSanden
